Citation Nr: 1602067	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  14-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for oligospermia (claimed as sperm disorder), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for basal cell carcinoma.

4.  Entitlement to service connection for a cognitive disorder (claimed as loss of memory), to include as due to undiagnosed illness.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a compensable initial rating for hyposmia. 




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had military service from March 1987 to April 1987 (entry level status) and active military service from October 1990 to October 1995. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

The issues of entitlement to service connection for basal cell carcinoma, oligospermia, and a cognitive disorder, entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a compensable initial rating for hyposmia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's disabilities individually or in combination do not preclude all forms of substantially gainful employment and are not permanent and totally disabling with reasonable certainty to continue for the life of the Veteran.

2.  The Veteran was able to conceive a child after active service.

3.  The earliest clinical evidence of a sperm disability is several years, and after the conception of a child, after separation from service.

4.  The most probative evidence of record is against a finding that the Veteran has a sperm disability causally related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for nonservice-connected pension have not been met.  38 U.S.C.A. §§ 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3 (2015).

2.  The criteria for service connection for a sperm disability, to include oligospermia, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2013. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), an article on Johnston Atoll, post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

In an August 2012 VA Form 21-4142, the Veteran authorized VA to obtain clinical records from Dr. S. McDaniel's of Phoenix, Arizona for June 2006 with regard to low and inactive sperm.  In July 2013, VA informed the Veteran that the form was incorrectly completed and that the Veteran needed to submit an additional form.  The Veteran has not yet done so.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal Criteria

Nonservice-connected Pension

A pension is payable to Veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from nonservice-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements. 38 U.S.C.A. § 1513, 1521; 38 C.F.R. § 3.3.  

A Veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled. 38 C.F.R. § 3.3(a)(3)(vi)(B).

Basic entitlement exists if, among other things, the veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See id.; 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year. See 38 C.F.R. § 3.23(a).  The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran. See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the Social Security Administration (SSA) and VA compensation benefits are not specifically excluded; therefore, such income is included as countable income. See 38 C.F.R. § 3.272.  Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. See id. 

Under 38 C.F.R. § 3.272, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid. Id. 



Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Nonservice-connected Pension

The evidence does not support a finding that the Veteran is 65 years or older, or permanently and totally disabled from non-service-connected disability with an income that does not exceed the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23.  He has not been shown to be in receipt of SSA benefits or a patient in a nursing home.

An April 2012 private neuropsychological evaluation reflects the Veteran's past employment and is negative for any indication that the Veteran was permanently and totally disabled from non-service-connected disability.

The evidence reflects that the Veteran was employed by A.B. (Security Forces) from May 2013 through February 2014 working full time.  He earned $24,519.30 in 2013 and $4,903.86 in 2014 (see payroll print-out).  

An August 2014 VA record reflects that the Veteran was working full time at night, and planned to scale-back his work schedule when he started school.

An April 2015 VA mental health record reflects that the Veteran was working and going to school.

The above evidence is against a finding that the Veteran was permanently and totally disabled.  The Board acknowledges that the Veteran has several nonservice-connected disabilities; however, they have not been shown by competent credible evidence to be permanently totally and disabling.  In addition, the available evidence of record does not reflect that the Veteran meets the income requirements.  Thus, the Veteran is not entitled to nonservice-connection pension.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Sperm Disability

In his August 2012 application for service connection for a sperm disability, the Veteran asserted that his sperm disorder began in 2008.  He contends that he has a sperm disability causally related to service, to include exposure to toxins.

An October 2012 VA Persian Gulf Registry examination record reflects that the Veteran reported low sperm count for six years, or since approximately 2006, and that he had a history of six children prior to that.  (The evidence reflects that the Veteran has five biological children.)

A July 2013 VA examination report reflects that the Veteran reported that he was diagnosed with oligospermia in 2006 upon testing due to having difficulty conceiving.  He reported having low sperm count as well as malfunctioning sperm.  The examiner opined that it is less likely as not that the Veteran's oligospermia is related to exposure in Southwest Asia.  The examiner's opinion was based on the fact that oligospermia is not a known complication in Southwest Asia.

The record reflects that the Veteran separated from service in 1995.  He subsequently had a biological child born in March 2001, and contends that he was not diagnosed with a sperm problem until 2006 or 2008, more than a decade after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
There is no competent credible evidence of record that the Veteran has a sperm disability causally related to, or aggravated by, active service, to include his service in Southwest Asia and/or Johnston Atoll.  The Veteran's STRs are negative for any such finding, and his post service records do not support such a finding.  Moreover the evidence does not support a finding that his sperm disability is part of a multi-symptom illness due to service in Southwest Asia. 

The Veteran has submitted an article on Johnston Atoll and chemical storage on the atoll; however, there is no evidence that any possible chemical exposure caused, or aggravated, the Veteran's sperm disability.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of fertility.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to nonservice-connected pension is denied.

Entitlement to service connection for a sperm disability, to include oligospermia, is denied.


REMAND

Basal Cell Carcinoma

A July 2013 VA examination report reflects that the Veteran reported that in 2010, he was diagnosed with basal cell skin cancer on the left shoulder and two on his left calf which were excised by Arizona Dermatology.  Upon examination, he was noted to not have any residuals from the 2010 excisions, with the exception of excision scars.  The diagnosis, after a shave biopsy, was right anterior tibia basal cell carcinoma, superficial spreading type, tumor focally involves deep margin.

The examiner opined that it is less likely as not that the Veteran's basal cell carcinoma was due to service.  The examiner opined that development of basal cell skin cancer increased with prolonged ultraviolent exposure and the amount of sunburns sustained over one's lifetime.  It was noted that the Veteran grew up in Florida and Arizona.  The examiner opined that "since we cannot separate the exposure to the sun which occurred during nonmilitary time from that that occurred during military time, late effects of sun exposure, including skin cancer, cannot be rated. 

In an August 2012 VA Form 21-4142, the Veteran authorized VA to obtain clinical records from Arrowhead Dermatology in Peoria Arizona from January to December 2011.  In July 2013, VA informed the Veteran that the form was incorrect and he needed to submit an additional form.  The Veteran has not yet done so.  (The Board notes that the Veteran has stated that he was diagnosed in 2010; therefore, authorization from January 2010 should have been provided.)

The record reflects that the Veteran lived in Florida until approximately age 10 or 11 when he moved to Arizona.  He also spent some time in California before returning to Arizona to finish high school.  He was living in Arizona prior to entrance into service, and post service.  The Veteran had five years of military service and 37 years of nonmilitary service prior to the first diagnosis of basal cell carcinoma. 

The Veteran's STRs note several complaints and dates of treatment for acne, but are negative for any sunburns, moles, or basal cell carcinoma.

The Board finds that VA should attempt to obtain private records from 2010 and a VA supplemental opinion which discusses the number of the Veteran's years in service as compared to his nonactive duty years of living in Florida and Arizona, and the STRs which note acne but are negative for any sunburns or new or changing moles.

In addition, the Veteran was stationed at Johnston Island from 1992 to 1993, and has submitted an article from GlobalSecurity.org which discusses weapons of mass destruction on Johnston Island.  The article notes that Johnston Atoll became contaminated with plutonium through two aborted missile launches in 1962.  The Veteran's service personnel records reflect that he was en route to Johnston Island in October 1992 and returned to the continental United States in October 1993.  

The Board believes that plutonium is an ionizing radiation.  Cancer is a radiogenic disease under 38 C.F.R. § 3.311 (b)(2)(xxiv).

Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage, and the claim forwarded to the Under Secretary for Benefits.  

Finally, the Board notes that M21-1. iv.ii.1.C.2.a. states that all claims for service connection for disabilities resulting from exposure to ionizing radiation under 38 C.F.R. § 3.311 are to be processed at the Jackson Regional Office (RO).

Cognitive Disorder

The Veteran contends that he was exposed to Agent Orange while stationed on Johnson Atoll.  An April 2012 private opinion by Dr. B. Klinck (neuropsychologist) reflects his opinion, in part, as follows:  

Results of the patient's comprehensive neuropsychological evaluation did not reveal declines in functioning which would specify a diagnosable level of a progressive neurodegenerative condition or mild cognitive impairment.  He clearly struggled with cognitive flexibility, multitasking, linguistic fluency and a visuospatial incidental learning task.  Likely, variability in cognitive functioning of this sort results from an unspecified cognitive disorder as well as emotional difficulties such as depression, anxiety and likely posttraumatic stress.  As well, given the patient's report it is entirely possible he was exposed to a chemical substance (Agent Orange) during his military experience which may be playing a part in his variable cognitive functioning and could possibly explain symptoms such as long-term memory loss as well as impaired sense of smell 

VA recognizes that in 1977, the United States Air Force incinerated at sea Agent Orange in an operation entitled PACER HO.  According to VA, "extensive industrial hygiene sampling efforts supporting the transfer operations at Gulfport, MS and Johnston Island indicated all exposures were inconsequential (2-3 orders of magnitude below the TLVs for 2,4-D and 2,4,5-T). - 

Dr. Klinck's opinion which uses the term "may" is too speculative to support a finding of service connection.  In addition, it is based on the Veteran's self-reported history of exposure to Agent Orange and does not provide any supporting rationale as to how any such exposure, which at most was "inconsequential" has caused a cognitive disorder, NOS.

A September 2013 JSRRC memorandum reflects a formal finding of lack of information required to corroborate herbicide exposure. 

An August 2013 VA opinion from psychologist F. Obitz reflects that the Veteran's PTSD address symptoms of both anxiety and depression.  "As to cognitive disorder, there is a neuropsychology evaluation of [April 2012] reporting a cognitive disorder, NOS which can account for the [Veteran's] complaint of loss of memory with PTSD a likely contributing factor. 

The Board is remanding the Veteran's claim for an increased rating for PTSD for another examination, and is remanding the Veteran's claim for entitlement to service connection for skin cancer for a radiation dose estimate.  Based on the foregoing, the Board finds that a supplemental opinion as to the Veteran's cognitive disability, may be useful to the Board.  The clinician should discuss the Veteran's PTSD as well as exposure to plutonium, if any.

Rating hyposmia 

The evidence includes a December 2015 VA examination which reflects that the Veteran had an in person examination and that the Veteran had hyposmia (reduced ability to detect odors) diagnosed in July 2013, and anosmia (inability to detect any odor) diagnosed in 2015.  The Veteran reported that he cannot smell any odors and that his hyposmia progressed to anosmia with the last six months to a year.  The examiner stated that the Veteran's symptoms were a complete loss of smell and taste.  However, the only olfactory diagnostic testing noted was the testing performed in 2013, and yet, the 2013 VA examination report reflects that "qualitative smell testing has not been performed."

This 2015 VA examination report, which has not been considered by the RO, is inadequate as it does not reflect that proper diagnostic testing was performed.  Thus, a remand is warranted.

Rating PTSD 

The Veteran underwent a VA examination in August 2013, at which time he had a GAF score of 57, was working, and had "moderate" PTSD symptoms, to include his depression and anxiety.  The Veteran reported that his marriage is "great".  It was also noted that he had a good relationship with five of his six children, and in his leisure time, he works out regularly, and socializes with his wife, family, and non-family friends.  

A January 2014 record reflects that he was working as the director of security approximately 8 hours a day.

In March 2014, the Veteran submitted a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in which he stated that he had been treated for his PTSD and memory loss every month from September 2013 through February 2014 by Dr. S. Keo at VA facility in Arizona.  He also stated that his PTSD and memory issues have progressively gotten worse.

A March 2014 VA clinical record reflects that the Veteran's wife had asked him for a divorce, and reported that she cannot "deal with" his PTSD and depression.

A July 2014 VA record reflects that the Veteran had a recent "ugly divorce".  An April 2015 record reflects that the Veteran was divorced and was having a difficult course load and difficult employers.  

An August 2014 VA record reflects that the Veteran had moved to another state in the Spring of 2014, was working full time at night, and planned to scale-back his work schedule when he attended college.  It was noted that the Veteran had a good relationship with his parents and a son who spent the summer with him.

The most recent statement of the case (SOC) is from March 2014 and does not include consideration of records from 2014 to present.  Moreover, the evidence reflects that during this time period, the Veteran has moved, divorced, obtained a job working full time, and attended school.  Based on the forgoing, the Board finds that a new VA psychiatric examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to the Jackson VARO pursuant to M21-1. iv.ii.1.C.2.a. for adjudication of the claims for service connection for disabilities resulting from exposure to ionizing radiation under 38 C.F.R. § 3.311.

2.  Request the Veteran to identify all providers from whom he has received treatment for: a.) PTSD; b.) cognitive difficulties; c.) loss of smell; and d.) basal cell carcinoma from January 2006 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA records. 

3.  With regard to the Veteran's skin cancer, obtain an assessment as to size and nature of the radiation dose or dosage, and forward the claim to the Under Secretary for Benefits for an opinion as to whether it is as likely as not that the Veteran's basal cell carcinoma is due to radiation (plutonium exposure on Johnston Island from 1992-1993).  

If it is determine that it is less likely as not that the Veteran's basal cell carcinoma is due to exposure to plutonium, obtain a supplemental clinical opinion as to whether it is as likely as not (50 percent or greater) that the Veteran's basal cell carcinoma is related to other active service.  The clinician should consider a.) the Veteran grew up in Florida, Arizona, and  California b.) post service, the Veteran lived in Arizona; c.) the Veteran had five years of military service and 37 years of nonmilitary service prior to the first diagnosis of basal cell carcinoma; d.) the Veteran's STRs which note complaints and treatment for acne but are negative for any complaints or findings of sunburns, moles, or basal cell carcinoma.

An adequate rationale for any opinion should be provided.

4.  Schedule the Veteran for a VA examination to determine the extent of his PTSD.  The examiner should provide an opinion as to whether, upon clinical examination, the Veteran has a separate disability of cognitive impairment, and if so whether it is as likely as not causally related to, or aggravated by, his PTSD (and/or plutonium exposure if there is competent credible evidence of significant exposure).

5.  Schedule the Veteran for a VA examination to determine the extent of his hyposmia.  Diagnostic testing must be done.

6.  Following completion of the above, readjudicate the issues on appeal, to include staged ratings if warranted.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


